                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:                                             Chapter 11

Body Contour Ventures, LLC,1                       Case No. 19-42510-pjs

                               Debtors.            Hon. Phillip J. Shefferly


                        NOTICE OF AUCTION AND SALE

      PLEASE TAKE NOTICE that, on March 18, 2019, the Debtors filed
their motion (“Sale Motion”) for entry of orders pursuant to §§ 105(a), 363
and 365 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.
(“Bankruptcy Code”) and Rules 2002, 6004, 6006 and 9014 of the Federal
Rules of Bankruptcy Procedure (“Bankruptcy Rules”): (a) approving the
Bidding Procedures (as defined below) in connection with the sale (“Sale”)

1
 Debtors cases are being jointly administered for procedural purposes only
and include Debtors Body Contour Ventures, LLC, Case No. 19-42510,
BCA Acquisitions, LLC, Case No. 19-42511, American Aesthetic
Equipment, LLC, Case No. 19-42512, Knoxville Laser Spa LLC, Case No.
19-42513, LRX Alexandria, LLC, Case No. 19-42514, LRX Birmingham,
LLC, Case No. 19-42515, LRX Charlotte, LLC, Case No. 19-42516, LRX
Chicago, LLC, Case No. 19-42517, LRX Colorado Springs, LLC, Case No.
19-42518, LRX Dearborn, LLC, Case No. 19-42519, LRX East Lansing,
LLC, Case No. 19-42520, LRX Grand Blanc, LLC, Case No. 19-42833,
LRX Hoffman Estates, LLC, Case No. 19-42521, LRX Las Vegas
Summerlin, LLC, Case No. 19-42522, LRX Mesa, LLC, Case No. 19-
42523, LRX Naperville, LLC, Case No. 19-42524, LRX Novi, LLC, Case
No. 19-42525, LRX Orland Park, LLC, Case No. 19-42526, LRX Plymouth-
Canton, LLC, Case No. 19-42527, LRX Stone Oak, LLC, Case No. 19-
42528, LRX Towson, LLC, Case No. 19-42530, LRX Troy, LLC, Case No.
19-42531, Premier Laser Spa of Greenville LLC, Case No. 19-42532,
Premier Laser Spa of Indianapolis LLC, Case No. 19-42533, Premier Laser
Spa of Louisville LLC, Case No. 19-42534, Premier Laser Spa of Pittsburgh
LLC, Case No. 19-42535, Premier Laser Spa of St. Louis LLC, Case No.
19-42536, and Premier Laser Spa of Virginia LLC, Case No. 19-42537.

{00081627.DOCX }
    19-42510-pjs   Doc 263-3    Filed 03/28/19   Entered 03/28/19 14:46:03   Page 1 of 3
of Debtors’ assets used or useful in their businesses, defined as Acquired
Assets in the APA (“Assets”) (but may also include any additional assets of
Debtors not being sold to the Stalking Horse Bidder, “Additional Assets”); (b)
authorizing and scheduling an auction, if other bids are received
(“Auction”), in connection with the Sale; (c) approving a termination fee and
certain other protections to the Debtors’ current stalking horse bidder, RVB
Investment Group, LLC (“Stalking Horse Bidder”), under the Debtors’
stalking horse Asset Purchase Agreement (“APA”); (d) approving cure
procedures relating to the assumption and assignment of certain executory
contracts and unexpired leases (“Assumed and Assigned Agreements”) in
connection with the Sale; (e) approving the form and manner of notices; (f)
setting a hearing (“Sale Hearing”) to take place after the Auction (if an
Auction is necessary), to approve the Sale and the assumption and
assignment of the Assumed and Assigned Agreements.

     By Order dated [March 28, 2019], the Bankruptcy Court entered an
order (“Bidding Procedures Order”) approving certain Bidding Procedures
in connection with and furtherance of the Sale Motion (the “Bidding
Procedures”).

     Copies of the Bidding Procedures Order, the Bidding Procedures, and
the APA are available free of charge at www.bmcgroup.com or may be
requested by contacting Debtors’ counsel at (248) 247-7105 or
akochis@wolfsonbolton.com.

     Any party that wishes to take part in the process and submit a bid for
the Assets (or some or all of the Additional Assets) must comply with all of
the Bidding Procedures.

     In the event the Debtors receive a Qualified Bid in addition to the
APA, the Debtors will, unless otherwise ordered by the Court, conduct the
Auction with respect to the Assets.

     The Auction will be conducted at the offices of offices of Wolfson
Bolton PLLC, 3150 Livernois, Ste. 275, Troy, MI 48083, or such other place
as may be designated by the Debtors, on May 8, 2019, commencing at
10:00 a.m. Eastern Time (“Auction”).




{00081627.DOCX }
 19-42510-pjs      Doc 263-3   Filed 03/28/19   Entered 03/28/19 14:46:03   Page 2 of 3
     If you seek to object to the sale of the Assets or any portion thereof,
you must comply with the terms for making such objections as set forth in
the Bidding Procedures Order and the Bidding Procedures.

     Such objections must be filed with the Bankruptcy Court, and served
on Debtors’ counsel so as to be received, on or before May 13, 2019 at
5:00 p.m., Eastern Time.

     The Sale Hearing shall be held on May 17, 2019, at 10:00 a.m.
(Eastern Time) in Courtroom 1975, Honorable Phillip J. Shefferly, United
States Bankruptcy Court for the Eastern District of Michigan, 211 W. Fort
Street, Detroit, MI 48226, at which time the Court will hear any such
objections.

      If any party fails to timely file and serve an objection in accordance
with the Bidding Procedures Order, the Bankruptcy Court may disregard
such objection. The failure of any person to timely file its objection shall be a
bar to the assertion, at the Sale Hearing or thereafter, of any objection to
the Sale or the Debtors’ assumption and assignment of the Assumed and
Assigned agreements or the consummation of the Sale and the
performance of the APA.

                                         Respectfully submitted,

                                         WOLFSON BOLTON PLLC

Dated: March __, 2019                    By:
                                               Scott A. Wolfson (P53194)
                                               Anthony J. Kochis (P72020)
                                               Thomas J. Kelly (P78754)
                                         3150 Livernois, Suite 275
                                         Troy, MI 48083
                                         Telephone: (248) 247-7103
                                         Facsimile: (248) 247-7099
                                         Email: swolfson@wolfsonbolton.com




{00081627.DOCX }
 19-42510-pjs      Doc 263-3   Filed 03/28/19   Entered 03/28/19 14:46:03   Page 3 of 3
